Citation Nr: 0503079	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for headaches as a residual of brain trauma.

2.  Entitlement to a compensable disability rating for right 
patellofemoral syndrome with tendonitis.

3.  Entitlement to a compensable disability rating for left 
patellofemoral syndrome with tendonitis.

4.  Entitlement to a compensable disability rating for 
bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1981 and from February 1982 to September 2000.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for headaches as a 
residual of head trauma, rated as 10 percent disabling; 
bilateral patellofemoral syndrome with tendonitis, each knee 
rated as non-compensable; bilateral pes planus, rated as non-
compensable; and degenerative disc disease with lumbar 
strain, rated as 10 percent disabling.  The RO also denied 
service connection for a stomach condition.  The veteran 
perfected an appeal of the assigned ratings and the denial of 
service connection for a stomach condition.

In a January 2003 rating decision the RO increased the rating 
for the low back disability from 10 to 20 percent, and 
granted service connection for irritable bowel syndrome with 
a hiatal hernia, rated as 30 percent disabling.  In a March 
2003 statement the veteran indicated that the increase in the 
rating for the low back disability and the grant of service 
connection for the irritable bowel syndrome with a hiatal 
hernia satisfied his appeal as to those issues.  He did not 
include those issues in his March 2003 substantive appeal.  
The Board finds, therefore, that those issues are not within 
the Board's jurisdiction.  

The Board notes that subsequent to the January 2003 statement 
of the case, the veteran submitted medical records in support 
of his appeal.  A review of those records reveals, however, 
that the medical records he submitted are duplicate copies of 
the evidence considered by the RO in the statement of the 
case.  For that reason the case need not be remanded for the 
RO's consideration of the evidence in the first instance.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§ 20.1304 (2004), as amended by Board of Veterans' Appeals: 
Obtaining Evidence and Curing Procedural Defects, 69 Fed. 
Reg. 53,807 (Sept. 3, 2004).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence. 

2.  The symptoms of headaches as a residual of brain trauma 
consist of recurring headaches without prostrating attacks.

3.  From October 1, 2000, to July 29, 2002, the right 
patellofemoral syndrome with tendonitis was manifested by 
complaints of pain with use, tenderness on grinding of the 
patella, and crepitance.

4.  Effective July 29, 2002, the right patellofemoral 
syndrome with tendonitis is manifested by complaints of pain 
with use without objectively demonstrated evidence of 
pathology.

5.  From October 1, 2000, to July 29, 2002, the left 
patellofemoral syndrome with tendonitis was manifested by 
complaints of pain with use, tenderness on grinding of the 
patella, and crepitance.

6.  Effective July 29, 2002, the left patellofemoral syndrome 
with tendonitis has been manifested by complaints of pain 
with use without objectively demonstrated evidence of 
pathology.

7.  The evidence shows that the bilateral pes planus is no 
more than mild.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for headaches as a residual of brain trauma are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.124, Diagnostic Code 8045 (2004).

2.  The criteria for a 10 percent disability rating for right 
patellofemoral syndrome with tendonitis were met from October 
1, 2000, to July 29, 2002.  Effective July 29, 2002, the 
criteria for a compensable rating were no longer met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 
(2004).

3.  The criteria for a 10 percent disability rating for left 
patellofemoral syndrome with tendonitis were met from October 
1, 2000, to July 29, 2002.  Effective July 29, 2002, the 
criteria for a compensable rating were no longer met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3,  
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 
(2004).

4.  The criteria for a compensable disability rating for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the claimed disabilities are of 
sufficient severity to warrant higher ratings than those 
currently assigned.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate his claim in June 2002 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his appeal of the assigned ratings.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  
In this case, the initial RO decision was made in February 
2001, but the veteran was not provided a section 5103(a) 
notice until June 2002.  For the reasons shown below, 
however, the Board finds that the delay in issuance of the 
notice was not prejudicial to the veteran.


The RO provided the veteran and his representative a copy of 
the appealed rating decision and a statement of the case.  In 
those documents the RO informed them of the law and governing 
regulations, the reasons for the determinations made 
regarding his claim, and the requirement to submit medical 
evidence that established entitlement to higher ratings.  In 
those documents the RO also informed them of the cumulative 
evidence previously provided to VA or obtained by VA on the 
veteran's behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence he was 
responsible for submitting, and the evidence that VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.

Although the June 2002 notice was sent following the February 
2001 decision, the veteran has had more than two years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the June 
2002 notice the RO obtained additional evidence, and based on 
that additional evidence the RO re-adjudicated the 
substantive merits of the veteran's claim in the January 2003 
statement of the case.  In re-adjudicating the claim the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  For these 
reasons the Board finds that the veteran has not been 
prejudiced by having been notified of the evidence needed to 
substantiate his claim following the RO's February 2001 
unfavorable decision, and that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's service medical records and 
his VA treatment records, and provided him VA medical 
examinations in August 2000 and July 2002.  The veteran and 
his representative have been accorded the opportunity to 
present evidence and argument, and have done so.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).


Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in February 
2001.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Analysis

Headaches as a Residual of Head Injury

The veteran's service medical records disclose that he 
sustained blunt trauma to the head with loss of consciousness 
in 1987 as the result of a parachute landing.  He was 
subsequently treated for headaches.  In the February 2001 
rating decision the RO granted service connection for 
headaches as a residual of the head trauma.  

The RO evaluated the headache disorder under Diagnostic Code 
8045 as a brain disease due to trauma.  According to that 
diagnostic code, purely neurologic disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., are rated under the diagnostic codes specifically 
dealing with such disabilities.  Purely subjective 
complaints, such as headache, dizziness, insomnia, etc., are 
rated 10 percent and no more under Diagnostic Code 9304.  The 
10 percent rating cannot be combined with any other rating 
for a disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a (2004).

During the August 2000 VA examination the veteran reported 
experiencing intermittent headaches monthly that lasted 10 to 
20 minutes, which were relieved with rest and over-the-
counter pain medication.  The neurologic examination, 
including a mental status examination, was normal.  The 
examiner determined that there was no pathology on which to 
base a diagnosis, and that the veteran was currently 
asymptomatic of any residuals of the head injury.

The VA treatment records disclose that the veteran complained 
of headaches following a head injury.  An 
electroencephalogram (EEG) in August 2001 and 
a magnetic resonance image (MRI) of the brain in July 2002 
revealed no abnormalities.

The veteran underwent a neurologic evaluation in April 2002, 
during which he reported more frequent and severe headaches 
after his separation from service.  The neurologist noted 
that he had a family history of migraines, and entered a 
diagnosis of post-traumatic migraines.  The veteran was then 
given prescription medication for the headaches.

During the July 2002 VA examination the veteran reported 
having headaches 
daily, but he also stated that the headaches occurred every 
other day.  He had no other symptoms associated with the 
headaches.  The neurologic examination was again normal.  The 
examiner found that the veteran's headaches lacked the 
symptomatology normally associated with intracerebral 
pathology, such as migraine or cluster headaches.  He also 
found that the headaches did not interfere with the veteran's 
employment, and that they were relieved with simple 
analgesics.  That examination resulted in a diagnosis of 
headaches of an unspecified nature.

In an October 2002 hearing the veteran testified to having 
headaches two to three times a week.  He denied having had to 
miss any work due to the headaches, because he had a flexible 
work schedule.

The RO has assigned a 10 percent rating for the headaches 
under Diagnostic Code 8045, which is the maximum rating 
available for subjective complaints following head trauma.  
There is no evidence of dementia to support a higher rating 
under Diagnostic Code 9304.

The veteran's representative contends that the headache 
disorder should be rated as analogous to migraine, not as a 
residual of head trauma.  Diagnostic Code 8100 for migraine 
provides a 30 percent rating if the disorder is manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 10 percent 
rating applies with characteristic prostrating attacks 
averaging one in two months over the last several months.  
The disorder is non-compensable with less frequent attacks.  
38 C.F.R. § 4.124a (2004).

The evidence is unclear as to whether the veteran's headaches 
are due to migraine.  The VA physician in April 2002 provided 
a diagnosis of migraine, but did not describe any clinical 
findings to support the diagnosis.  The examiner in July 2002 
found that the headaches were not due to migraine, in that 
there was no clinical evidence of the symptomatology normally 
associated with migraine.

Regardless of whether the veteran's headaches are due to 
migraine, the evidence does not indicate that the criteria 
for a higher rating under Diagnostic Code 8100 are met.  None 
of the evidence indicates that the headaches are manifested 
by prostrating attacks, which is a requirement for a higher 
rating under that diagnostic code.  The examiner in July 2002 
found that the headaches did not interfere with the veteran's 
employment, and that they were relieved with simple 
analgesics.  During the October 2002 hearing the veteran 
denied that the headaches interfered with his work activity.  
The Board finds, therefore, that the criteria for a higher 
rating are not met, and that the preponderance of the 
evidence is against the appeal to establish entitlement to a 
higher rating for headaches as a residual of head trauma.


Bilateral Patellofemoral Syndrome with Tendonitis

With the grant of service connection in February 2001, the RO 
evaluated the bilateral knee disability as analogous to 
tenosynovitis, which is rated based on limitation of motion 
as degenerative arthritis.  Degenerative arthritis is to be 
evaluated based on the limitation of motion of the joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 
10 percent rating applies for each such major joint or group 
of minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5024 (2004).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, and a 10 percent rating 
where flexion is limited to 45 degrees.  Diagnostic Code 5261 
for limitation of extension of the leg provides a non-
compensable rating if extension is limited to five degrees, 
and a 10 percent rating if limited to 10 degrees.  38 C.F.R. 
§ 4.71a (2004).

The VA examinations in August 2000 and July 2002 revealed 
full range of motion in both knees, that being zero degrees 
of extension to 140 degrees of flexion, with no limitation of 
motion due to pain, weakness, lack of endurance, or 
incoordination.  The evidence does not show, therefore, that 
flexion of either knee is limited to 60 degrees, or that 
extension is limited to 10 degrees.  The Board finds, 
therefore, that the criteria for compensable ratings based on 
limitation of motion are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Those functional 
limitations, however, must be supported by evidence of 
adequate pathology.  38 C.F.R. § 4.40 (2004).  


In support of his appeal the veteran submitted copies of his 
service medical records, which document complaints pertaining 
to the knees in the 1980s.  The rating to be assigned the 
bilateral knee disability is to be determined by the evidence 
relevant to his October 2000 separation from service, 
however, not the status of the knee disability in the 1980s.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (the rating is 
based on the present level of disability, relative to the 
date of claim).

The veteran reported experiencing pain in the knees with 
prolonged walking and running, which he attributed to his 
many years as a paratrooper, marching, and carrying heavy 
field packs.  He indicated that the pain in his knees had 
gotten worse since his separation from service.  The 
examination in August 2000 revealed peripatellar and 
subpatellar tenderness with grinding of the patella and 
crepitance, bilaterally.  The examiner found that the veteran 
had no limitations in standing or walking, that he walked 
with a normal gait without assistance, and that he was able 
to heel, toe, and tandem walk and squat without difficulty.  
He had full strength in the lower extremities, with no 
evidence of atrophy.  X-ray studies of the knees revealed no 
abnormalities.  The examiner found that the bilateral knee 
disability caused the veteran mild discomfort, 
intermittently.

The VA treatment records reveal that the veteran complained 
of bilateral knee pain in May 2002, at which time an X-ray 
study showed bilateral patellar spurs.  The records make no 
further reference to any complaints or clinical findings 
pertaining to the knees.  During the October 2002 hearing the 
veteran denied receiving any medical treatment for his knee 
problems, and indicated that he treated his symptoms with 
over the counter medication.

During the July 2002 examination the veteran denied that the 
knee complaints interfered with his posture, gait, walking, 
or running.  He reported that his recreational activities 
included playing basketball and baseball.  The examiner found 
that the veteran could sustain heavy physical activity 
without distress.  He was well developed due to weight-
lifting.  On examination he had normal gait, posture, and 
coordination, and all muscle groups were well developed with 
normal strength.  The examiner found that both knees were 
normal in form and function, with no heat, redness, 
tenderness, effusion, or muscle atrophy.  An X-ray study at 
that time showed no abnormality in either knee, and the 
examiner determined that there was no pathology on which to 
render a diagnosis.

The Board finds that the veteran's complaint of pain in the 
knees with use was supported by objective evidence of 
pathology as shown in the August 2000 examination report and 
the May 2002 X-ray study.  The examiner on July 29, 2002, 
however, found no evidence of pathology in either knee, so 
that the veteran's complaint of pain was not supported by any 
objective evidence of pathology as of that date.  In 
accordance with the Court's holding in Fenderson, 12 Vet. 
App. at 126-27, the Board must assign "staged ratings" if 
the symptoms and clinical findings warrant different ratings 
during the pendency of the appeal.  For that reason the Board 
finds that the veteran is entitled to a 10 percent rating for 
each knee pursuant to 38 C.F.R. § 4.40 and Diagnostic Code 
5003 from October 1, 2000 (the day following his separation 
from service), until July 29, 2002.  The Board further finds 
that the criteria for 10 percent ratings ceased to exist on 
July 29, 2002, and that as of that date the preponderance of 
the evidence is against the appeal to establish entitlement 
to compensable disability ratings for patellofemoral syndrome 
with tendonitis of the right and left knees.


Bilateral Pes Planus

Diagnostic Code 5276 pertaining to acquired flat foot 
provides a 30 percent rating (20 percent if unilateral) if 
the disorder is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 10 percent rating applies if 
the disorder is moderate, with the weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  The disorder is non-compensable if mild, with 
symptoms relieved by built-up shoe or arch support.  
38 C.F.R. § 4.71a (2004).

The veteran's service medical records show that he was 
treated in service for bilateral pes planus.  During the 
August 2000 examination he complained of pain, stiffness, and 
heat in the feet with prolonged standing and walking, and 
intermittent pain with rest.  He stated that his symptoms 
were aggravated by activity, and relieved with rest and 
soaking his feet.  He was, however, able to tolerate the pain 
in order to engage in activities.  

On examination he walked with a normal gait; and he was able 
to heel, toe, and tandem walk and squat without difficulty.  
On examining the lower extremities there was no evidence of 
abnormal weight bearing, such as calluses, corns, or 
breakdown of the skin, or heat or tenderness on the plantar 
surfaces.  The examiner found that the veteran was not 
limited in standing or walking, although there was evidence 
of flat feet.  The range of motion of the ankles was full, 
with no evidence of any abnormality.  Motor strength was 5/5 
throughout the lower extremities, with no evidence of 
atrophy.  An X-ray study revealed mild degenerative spurring 
at 
the insertion sites of the Achilles tendons, bilaterally, but 
no other abnormality.  (In the February 2001 rating decision 
the RO established a separate grant of service connection for 
degenerative spurring on both elbows and both feet, which is 
separately rated and not on appeal).  The examiner provided a 
diagnosis of bilateral pes planus, mild, causing minimal 
discomfort.

During the July 2002 examination the veteran denied that his 
foot problems interfered with his posture, gait, or the type 
of footwear he used.  As previously stated, the examiner 
found that the veteran could sustain heavy activities without 
distress.  Muscle function was again 5/5 in the lower 
extremities, and he walked with a normal gait and 
coordination.  On examination both feet were normal in 
outline and symmetric in form and function.  There was no 
evidence of heat, redness, tenderness, lack of stability or 
endurance, valgus deformity of the toes, or calluses to 
indicate unusual pressure points.  In addition, the examiner 
found that movement of the feet was not compromised, the 
arches were present, no sensory or vascular disturbance was 
found, and the veteran had good weight-bearing alignment of 
the Achilles tendon.  The examiner referenced an X-ray study 
showing loss of the normal longitudinal plantar arch, 
bilaterally, as the diagnosis.

In summary, none of the medical evidence shows that the 
weight-bearing line is over or medial to the great toe, or 
that there is inward bowing of the tendo achillis on either 
foot.  In addition, neither examiner found any evidence of 
pain on manipulation of the feet.  Although the veteran 
complained of pain in the feet with use, both examiners found 
that he was not limited in standing or walking due to the pes 
planus.  The examiner in August 2000 characterized the pes 
planus as mild and causing only minimal discomfort.  The 
examiner found in July 2002 that the pes planus did not 
affect the veteran's posture, gait, or the type of footwear 
he used, indicating that shoe inserts were not required in 
order to minimize his symptoms.  

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  Spurgeon, 10 Vet. App. at 194.  
Diagnostic Code 5276 is not, however, based on limitation of 
motion, and incorporates all of the functional limitations 
due to pes planus, including pain.  See Johnson v. Brown, 
9 Vet. App. 7 (1996) (if the diagnostic code is not based on 
limitation of motion, the schedular rating criteria 
incorporate all of the functional limitations).  
Consideration of the provisions of 38 C.F.R. § 4.40 does not, 
therefore, result in entitlement to a higher rating.  

For the reasons shown above, the Board finds that the 
evidence shows that the bilateral pes planus is no more than 
mild, and that the criteria for a compensable disability 
rating have not been met since the initiation of the 
veteran's claim for service connection.  Fenderson, 12 Vet. 
App. at 126-27.  The preponderance of the evidence is, 
therefore, against the appeal to establish entitlement to a 
compensable rating for bilateral pes planus.








(continued on next page)


ORDER

The appeal to establish entitlement to a higher rating for 
headaches as a residual of head trauma is denied.

A 10 percent rating for patellofemoral syndrome with 
tendonitis of the right knee is granted from October 1, 2000, 
to July 29, 2002, but not thereafter, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

A 10 percent rating for patellofemoral syndrome with 
tendonitis of the left knee is granted from October 1, 2000, 
to July 29, 2002, but not thereafter, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

The appeal to establish entitlement to a compensable rating 
for bilateral pes planus is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


